Title: To George Washington from Edmund Pendleton, 4 December 1773
From: Pendleton, Edmund
To: Washington, George



Dear Sir
Decr 4 1773

I received yr Favr & am very glad you have made the purchase of Mr Black. I am Possessed of none of the title Deeds, probably Colo. Brooke may to whom I immediately wrote & desired him, if he had, to forward them to Colo. Bassetts For you, or to Wmsburg to Mr Wythe, but have since heard he was not come home two days agoe. I imagine part of the conveyances are in the Secretary’s Office, & the residue in King & Queen, I mean For the Estate in that County, the title to which I believe is all to be deduced From Joshua Story the Patentee. As to the King Wm Estate, I know we never had any papers, but a Mortgage from Colo. Moore & a Release of the Equity of Redemption and Dower from him & Mrs Moore. My wife desires to be joined in Complts to Mrs Washington & will be glad to see you in your way up, as well as Dr Sr Yr mo. hble Servt

Edmd Pendleton

